Citation Nr: 0814268	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-37 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1954 to 
October 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought on 
appeal. 



FINDINGS OF FACT

1.  The veteran has bilateral hearing loss due to service.

2.  The veteran does not have tinnitus due to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability and tinnitus because they 
are related to his exposure to noise while firing artillery 
in service without ear protection.  At a March 2008 hearing, 
the veteran reported that every three months he went out to 
the field and would practice shooting 105-millimeter 
howitzers for three months at a time.  The veteran asserted 
that he was exposed to artillery round and fire range 
explosions.  The veteran maintains that he was right next to 
the back blast all the time.   He testified that that he 
first went to the doctor about his ear problems around 15 
years ago and that two different private doctors told him 
that his condition is likely related to his military service.

The veteran's DD-214 also shows that his Military 
Occupational Specialty (MOS) in service was Field Artillery 
Basic.  Thus, there is an indication that the veteran had 
exposure to loud noises in service.

The Board notes that the veteran's service medical records 
are not available to show whether the veteran's bilateral 
hearing loss and alleged tinnitus were manifested in service.  
The National Personnel Records Center (NPRC) has indicated 
that they were destroyed in the fire at that records storage 
facility in 1973.

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it 
is unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.

Private treatment records from Dr. D. Adamoli show the 
veteran was seen and treated for ear issues since January 
2003.  

A January 2007 VA audiological examination report shows the 
veteran met the criteria for hearing loss disability in both 
ears according to the VA:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
35
55
70
65
LEFT
20
25
55
60
60

The veteran was noted to have speech recognition of 94% and 
86% in the left and right ear, respectively.  The veteran 
denied experiencing tinnitus in this examination.  
A July 2007 VA medical opinion was issued based upon the 
January 2007 audiological examination, as well as a review of 
the veteran's entire claims file and medical history.  The 
examiner stated that due to the absence of service medical 
records, she could not resolve the issue of whether his 
hearing loss disability was related to his military service 
without resorting to speculation.

The medical evidence and service records that are available 
suggest that the veteran may have hearing loss disability as 
a result of events during service.  There is no medical 
evidence to the contrary, indicating that the hearing loss is 
not related to service.  

The Board must give the veteran the benefit of the doubt when 
considering the available evidence.  Based on the veteran's 
contentions, testimony and his MOS, the Board concludes that 
the veteran was exposed to acoustic trauma from artillery 
firing while in service.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the Board finds that service 
connection for bilateral hearing loss is warranted.  

With regards to the veteran's claim of tinnitus, the record 
is devoid of any complaints or treatment for tinnitus.  In 
the January 2007 VA examination the veteran denied 
experiencing tinnitus and there is no mention of tinnitus in 
the private medical records or the July 2007 VA examination 
report.  There is simply no medical evidence in the record 
showing a diagnoses or treatment of tinnitus.  In the absence 
of proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
Brammer, the Court stated that 'Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.'  Brammer 
, 3 Vet. App. at 225. The Court further stated that where the 
proof is insufficient to establish a present disability there 
can be no valid claim for service connection.  Id.  Thus, 
service connection for tinnitus must be denied for this 
claim.


Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By an August 2006 letter the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if he had questions or needed 
assistance.  In this letter he was told to submit all 
pertinent evidence he had in his possession pertaining to the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The August 2006 letter, as well as a November 2007 letter 
informed the veteran of the type of evidence necessary to 
establish disability ratings and effective dates in 
compliance with Dingess, supra.  

As noted above, the veteran's service medical records are not 
available.  The National Personnel Records Center (NPRC) has 
indicated that they were destroyed in the fire at that 
records storage facility in 1973.  The Board is satisfied 
that the RO has taken all necessary steps to secure service 
medical records and, given the responses from the NPRC, that 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's private medical records and provided 
the veteran VA medical examinations.  Additionally, the 
veteran provided testimony at a hearing before the 
undersigned.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any additional pertinent records to support the 
veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

1.  Service connection for bilateral hearing loss is granted.

2.  Service connection for tinnitus is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


